Citation Nr: 0111408	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-15 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claims for 
service connection for schizophrenia and post-traumatic 
stress disorder (PTSD).  The veteran appealed.  

Pursuant to the veteran's request, a video-teleconference 
personal hearing was scheduled for January 4, 2001, with the 
veteran testifying at the RO in Winston-Salem, North 
Carolina, and the undersigned Member of the Board sitting in 
Washington, D.C.  At the appointed time of the video-
teleconference, the veteran did not appear, although his 
mother and his representative did appear.  Following a pre-
hearing conference, the decision was made not to proceed with 
the scheduled hearing in the veteran's absence.  See 
38 C.F.R. §§ 20.700, 708 (2000).  The veteran's mother and 
his representative were invited to submit written argument 
and additional evidence, if desired, for inclusion in the 
record.  The case was held in abeyance for an appropriate 
time pending receipt of additional argument and evidence from 
the veteran's mother and/or representative.  In mid-January 
2001, the veteran's representative presented an informal 
hearing presentation and a memo for record.  


REMAND

Essentially, the veteran contends that his currently 
diagnosed schizophrenia was first manifested during his 
active military service.  He maintains he initially was 
treated by a psychiatrist while stationed in Germany and that 
his current psychiatric disability includes PTSD.  

As regards this appeal, there appear to be medical records 
not yet associated with the veteran's claims file that may be 
pertinent to the issues on appeal.  In correspondence, the 
veteran's mother related that, when the veteran returned from 
active duty, he obtained employment with Rohm and Haas in 
Fayetteville, North Carolina, but, within nine months, he was 
referred to a psychiatrist.  The veteran's mother further 
noted that her son received treatment at Cumberland County 
Hospital Systems, Cape Fear Valley Hospital, located in 
Fayetteville, specifically from Dr. Moress, within a year of 
her son's separation from military service.  Other than a 
hospitalization report for August 1983 showing the veteran 
being treated for an onset of acute psychosis, medical 
treatment records for the time between his separation from 
active duty in June 1977 and August 1983 are not in the 
veteran's claims file.  Also, the August 1983 hospitalization 
report notes that Dr. S. Fleishman had seen the veteran on an 
outpatient basis.  Those treatment records are not in the 
veteran's claims file either.  Of record are the veteran's VA 
treatment records from January 1984 through December 1998; 
however, it appears that he is still receiving VA treatment 
for his psychiatric condition and any records that are 
available subsequent to December 1998 also need to be 
associated with the veteran's claims file.  The Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Under these circumstances, the Board finds that 
all outstanding medical treatment records should be obtained 
and associated with the record.  

The Board further points out that the RO denied the veteran's 
claims for service connection for schizophrenia and PTSD on 
the basis that the claims were not well grounded.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
The Board finds that a remand for further development is now 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file copies of all outstanding 
medical records from the VAMC in 
Fayetteville, North Carolina, from 
January 1999 to the present time.  After 
obtaining appropriate authorization, as 
needed, the RO should also obtain and 
associate with the claims file copies of 
pertinent medical records from any other 
facility(ies) or source(s) identified by 
the veteran, to include any private 
health care providers, especially from 
Cape Fear Valley Hospital, located in 
Fayetteville, specifically from Dr. 
Moress, and the veteran's treatment 
records from Dr. S. Fleishman.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative 
should be so notified.  The veteran is 
free to submit to the RO all medical and 
other records pertaining to the claimed 
disabilities under consideration, and the 
RO should afford the veteran an 
opportunity to do so before arranging to 
have him undergo VA examination.  

2. Thereafter the RO should schedule an 
appropriate VA examination of the veteran 
in order to determine the nature and 
etiology of any current chronic 
psychiatric disorder.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should reported in detail.  With respect 
to each disorder diagnosed, the physician 
should render an opinion, following the 
examination of the veteran and review of 
his pertinent medical history, to include 
his service medical records, as to the 
degree of likelihood that each of the 
disorders diagnosed is in any way related 
to the veteran's active military service, 
to include the symptoms noted therein.  
Further, if a psychiatric condition is 
found to have pre-existed service, an 
opinion should be expressed as to the 
degree of likelihood that the disorder 
was in any way permanently aggravated by 
service.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. §§ 3.303, 3.304, 
3.306, and 3.309, as appropriate.  The RO 
must provide adequate reasons and bases 
for all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  

6.  If the benefits sought by the veteran 
continue to be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



